DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2021 has been entered.
Election/Restrictions
Applicant’s election without traverse of a species of the second styrenic block copolymer having a diblock content in the reply filed on 2/8/2022 is acknowledged.  
Claims 27-30, 36-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/8/2022.
Response to Amendment
The amendment of claim 1 is supported by the specification
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 4-7, 9-10, 13-15, 17-26, 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda et al (JP2000282006) in view of Akagi et al (JP 2011162747).
Claims 1, 4-7, 9-10, 13-15, 17-19, 24, 31-35: Yoneda teaches a hot melt adhesive comprising 14 wt% of SBS JT-38L, 14 wt% of SIS D-1107, 43 wt% of tackifier and 29 wt% of plasticizer oil (example 6). JT-38L contains 35 wt% of styrene and 70 wt% of diblock. D-1107 contains 15 wt% of styrene and no diblock contained. Both SBS and SIS are linear [0013-0014]. The tackifier can be Alcon P-100 or Alcon M-100 which has a softening point of 100°C as evidenced by Akagi [0052]. 
JT-38L contains 35wt% of styrene which does not overlap the claimed greater than 35wt% and up to about 50 wt%. However, case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but 
It is noted that instant claims do not distinguish the diblock from the first block copolymer and the second block copolymer, therefore the 70wt% of diblock from JT-38L can be distribute among the first and the second block copolymer to meet the claim limitation. 
Yoneda does not teach a softening point like claimed. 
However, Akagi discloses a hot melt adhesive and teaches the softening point of the tackifier should be between 90-150°C to prevent bleed and to maintain tack [0024]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use tackifier having claimed softening point because Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Claim 20: Yoneda is silent with respect to the glass transition temperature. However, the teachings from Chan have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect that claimed physical properties to naturally arise. Additionally, the presence of tackifier and liquid plasticizer would lower the Tg of resins. 

Claim 25-26: the amount of the plasticizer can be 5-350 parts by weight based on 100 parts by weight of the base polymer [0032]. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Response to Arguments
Applicant's arguments filed 10/4/2021 have been fully considered but they are not persuasive.
In response to applicant's argument regarding the recitation of “a mixture”, however, this addition does not change the scope of the claim. The claim is directed to a composition and a composition is known inherently to be a mixture. 
In response to applicant's argument that the diblock of the second styrene block copolymer is either a styrene-isoprene diblock or a styrene-butadiene/isoprene diblock, the argument is not persuasive because the claim itself simply recites “said block copolymer having ……a diblock content”, the claim does not further limit the diblock. Therefore, any diblock would read on the claimed diblock of component (b)/(a). This issue was discussed between the examiner and the applicant’s representative on 4/5/2021. During the interview, the examiner suggested the applicant to distinguish the diblock in component (a) and the diblock in component (b). The representative agreed to consider the suggestion at that time. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WENWEN CAI/
Primary Examiner, Art Unit 1763